Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

THIS SEPARATION AND CONSULTING AGREEMENT (“Agreement”) is made and entered into
as of the 16th day of June, 2009, by and between ARI Network Services, Inc.
(“ARI”), and Kenneth S. Folberg (“Consultant”).

W I T N E S S E T H:

WHEREAS, Consultant served ARI as its Vice President of Finance and Chief
Financial Officer from on or about July 28, 2008 through June 16, 2009
(“Separation Date”);

WHEREAS, Consultant and ARI have mutually agreed that Consultant’s employment
with ARI ends effective on the Separation Date and desire to finalize all
aspects of Consultant’s pre- and post-separation relationship with ARI;

WHEREAS, in order to assure and retain the availability of Consultant’s specific
expertise regarding ARI and its finances, the industry in which it operates and
the contacts and business relationships which Consultant established prior to
his separation, ARI desires to engage Consultant in a post-separation consulting
relationship as more fully described in this Agreement;

WHEREAS, Consultant desires to accept such consulting engagement and perform
such consulting services for ARI, upon the terms and conditions contained in
this Agreement.

NOW, THEREFORE, in consideration of the recitals and the mutual promises and
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Separation and Release




1.1

Consultant’s Separation and Release.  Consultant acknowledges and agrees that
his last date of employment with ARI is the Separation Date.  Consultant further
acknowledges and agrees that ARI has complied with all of its obligations to
Consultant, including all of ARI’s obligations under the July 28, 2008
Employment Agreement between ARI and Consultant (“Employment Agreement”), and
that ARI has no further obligations to Consultant arising from his employment
with ARI, except the obligations to (1) pay Consultant his Base Salary (as
defined in the Employment Agreement) through the Separation Date; (2) pay
Consultant for any vacation (but not personal holidays) that Consultant has
accrued, but not used, prior to the Separation Date; (3) pay Consultant any
earned but unpaid bonus due to Consultant for any fiscal quarter of ARI that has
been completed as of the Separation Date; (4) provide Consultant with his vested
rights, if any, as of the Separation Date in ARI’s 401(k) plan and any payments
due Consultant under the terms of such 401(k) plan; and (5) provide Consultant
with the right to participate, at his own expense, in ARI’s group health
insurance plan in accordance with the mandates of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (including amendments under the
American Recovery and Reinvestment Act of 2009) (“COBRA”).  In order to wrap up
any loose ends regarding Consultant’s employment by ARI through the Separation
Date, Consultant agrees to sign and return, and choose not to revoke, the







Complete and Permanent Release (“Release”) which is attached hereto as Exhibit A
and incorporated herein.  Consultant acknowledges and agrees that if he fails to
sign and return the Release to ARI or chooses to revoke his acceptance of the
Release as specified in Exhibit A, this Agreement shall not become effective and
shall be null and void; provided, however, that Article VII and Section 8.1,
below, shall remain in full force and effect should Consultant choose to revoke
his acceptance of the Release as specified in Exhibit A.

1.2

Company Release.  Except for claims involving misconduct of the type specified
in Wis. Stat. § 180.0851(2)(a)(1)-(4), the Company agrees to release Consultant,
his heirs, successors, and assigns from any claims arising out of or related in
any way to his employment by it and all other events, occurrences and
transactions through and including the date of this agreement.  This release of
claims applies whether the claims are known, unknown, anticipated or
unanticipated by the Company.  The Company further waives its rights to any
remedies or benefits related to the claims it is releasing under this Section
1.2.

ARTICLE II

Consultation

2.1

Consulting Period.  The term of the consulting arrangement between Consultant
and ARI under this Agreement shall be effective on June 16, 2009 and shall
continue until March 15, 2010, subject to earlier termination as set forth in
Article IV, below.  For purposes of this Agreement, the “Consulting Period”
shall be the period from June 16, 2009 through the termination, pursuant to
Article IV, below, of such consulting arrangement.

2.2

Services.  ARI hereby retains Consultant to act as an independent contractor
during the Consulting Period for purposes of performing consulting services for
ARI regarding ARI and its finances and the industry in which it operates, and
Consultant hereby agrees to be engaged in such capacity, all in accordance with
the expressed terms, duties and obligations as set forth in this Agreement.

2.3

Consulting Duties.  During the Consulting Period, Consultant shall perform
consulting services for ARI regarding ARI and its finances and the industry in
which it operates, consistent with the Consultant’s professional expertise.
 Such services shall, as requested and authorized by the Chairman of ARI’s Board
of Directors (“Board”) from time to time, include, without limitation, the
following (which for purposes of this Agreement are designated as the
“Services”):

(a)

Consulting with and advising ARI regarding its finances and financial
activities;

(b)

Consulting with and advising ARI regarding the development of new and existing
industry relationships;

(c)

Consulting with ARI regarding its strategic growth, including potential
acquisitions;

(d)

Completing special projects related to ARI and its finances; and




2







(e)

Any activities reasonably related to the activities described above, as may
reasonably be requested of the Consultant from time to time by the Chairman of
the Board.

Consultant acknowledges and agrees that Consultant has no authority to enter
into any contracts or assume any obligations on behalf of ARI.  ARI shall not be
liable for any actions or omissions of Consultant in excess of his authority as
set forth above or otherwise in breach of this Agreement.

2.4

Time.  Consultant agrees to devote such of his time and efforts as are necessary
to perform and complete the services related to his obligations under this
Agreement; provided, however, that (1) such time does not exceed 693 total hours
during the entire Consulting Period (“Total Cap”) or (2) 154 hours in any single
calendar month (“Monthly Cap”), pro-rated for any partial calendar month.  For
each calendar month (“Current Month”) during the Consulting Period, ARI may
request that Consultant provide, and, if so requested, Consultant agrees to
provide, a number of hours of service determined as follows: 77 hours (“Base
Monthly Consulting Hours”) plus the Banked Consulting Hours (defined below) plus
the Borrowed Consulting Hours (defined below); provided, however, that neither
the Total Cap nor the Monthly Cap may be exceeded in any Current Month.  For
purposes of this Agreement, “Banked Consulting Hours” equals the Base Monthly
Consulting Hours (77 hours) times the number of months in the Consulting Period
prior to the Current Month (pro-rated for any partial calendar months) less the
total hours of service provided by Consultant under this Agreement prior to the
Current Month.  For purposes of this Agreement, “Borrowed Consulting Hours”
means the total number of Base Monthly Consulting Hours (77 hours) times the
number of months between the end of the Current Month and March 15, 2010
(pro-rated for any partial calendar months).

2.5

Method.  ARI anticipates that the performance of Consultant’s consulting
services will, from time to time, be conducted in person, at meetings,
presentations or conferences, or via telephone, email or other electronic
communication at mutually agreed upon times and places, which agreement shall
not be unreasonably withheld.  ARI acknowledges and agrees that the time and
effort that Consultant must devote to the performance of services hereunder will
likely vary from time to time.  Except as provided in Articles VII and VIII,
below, and Articles IV through VII of the Employment Agreement, ARI further
acknowledges and agrees that nothing contained herein shall be deemed to
prohibit Consultant from providing similar services for, accepting employment
with, or rendering professional services to, any other party at any time.

ARTICLE III

Consideration; Expenses




3.1

Consideration.  As full and complete compensation for the Services to be
provided by Consultant hereunder, ARI shall pay Consultant a total fee of
Fifteen Thousand Eight Hundred Thirty-Three and 33/100 Dollars ($15,833.33) per
month, pro-rated for any partial calendar month of the Consulting Period.
 Should this Agreement terminate pursuant to Article IV, below, prior to March
15, 2010, ARI shall only be obligated to pay a portion of the final monthly fee,
pro-rated for the portion of the final month of service completed prior to such
termination.  Any time devoted by Consultant to the performance of consulting
services under this Agreement greater than the 693 total hours specified in
Section 2.4, above, shall be paid by




3




ARI at the rate of $91.35 per hour; provided, however, that any such additional
hours are approved in advance by the Chairman of the Board.  Consultant shall be
responsible for maintaining accurate records of the time he devotes to the
services he provides under this Agreement, including, without limitation, a list
of the date of activity, a description of the activity and the number of hours
per activity, and shall provide ARI with such records no later than the 10th day
of the month following the provision of such services.  Notwithstanding Article
V, below, the parties have agreed that all payments by ARI to Consultant under
this Agreement shall be subject to normal tax withholding and tax payments and
shall be payable by ARI to Consultant pursuant to ARI’s regular payroll schedule
and that IRS Forms W-2 will be issued to Consultant reflecting these payments.

3.2

Reimbursement of Expenses.  During the Consulting Period, ARI shall pay or
reimburse Consultant for all documented ordinary and reasonable out-of-pocket
expenses incurred by Consultant in performing the Services hereunder in
accordance with ARI policy on such reimbursable expenses; provided, however,
that any single expense exceeding Five Hundred and no/100 Dollars ($500.00) must
be pre-approved by the Chairman of the Board.  Consultant shall be required to
submit an itemized account of such expenditures and such proof as may be
necessary to establish to the reasonable satisfaction of ARI that such expenses
incurred by Consultant were ordinary and necessary business expenses incurred on
behalf of ARI.  Should Consultant elect to perform duties from his home, any
such home office expenses shall be his responsibility.  In no event shall ARI be
obligated to pay any compensation other than that specified in this Article III.

ARTICLE IV

Termination

4.1

Notwithstanding any other provision of this Agreement, this Agreement will
terminate if any of the following events occur:

(a)

The expiration of March 15, 2010;

(b)

The mutual written agreement of the parties that this Agreement be terminated;
or

(c)

The material breach or material violation of the terms of this Agreement by
either party (including, but not limited to, Consultant’s refusal or inability,
for whatever reason, to perform his duties hereunder), provided the breaching
party has been given written notice by the non-breaching party specifying the
nature of the breach or violation and a period of five (5) calendar days in
which to cure such breach or violation and further provided that, in such case,
only the non-breaching party can exercise this right to termination; provided,
however, that Consultant’s inability to perform his duties hereunder due to a
medical disability that qualifies Consultant for Social Security Disability
Insurance shall not constitute a material breach or violation.  If ARI provides
Consultant with written notice of a breach or violation under this Section
4.1(c), such notice shall be given to Consultant by the Chairman of the Board
and the Chairman of ARI’s Audit Committee, and Consultant will be given an
opportunity, during the five (5) day cure period specified in the previous
sentence to be heard by the Chairman of the




4




Board and/or the Chairman of ARI’s Audit Committee regarding such notice of
breach or violation.

4.2

Obligations Upon Termination.  Upon the termination of this Agreement pursuant
to Section 4.1, above, the parties shall have the following obligations:

(a)

Consultant shall deliver to ARI any and all materials relating in any way to
and/or created in connection with the performance of the Services, including,
but not limited to any customer information or lists, any computer discs or
other electronic media, papers or records containing Confidential Information or
Trade Secrets (as defined below) and any and all materials relating to the
Services.

(b)

ARI shall make any payments required under Article III, above, through the date
of termination, in full satisfaction of ARI’s remaining financial obligations to
Consultant under this Agreement, and all other payments shall terminate.

(c)

Consultant’s obligations under Articles VII and VIII, below, and Articles IV
through VII of the Employment Agreement, shall survive termination of this
Agreement, and Consultant shall abide by his obligations under those Articles
following termination, for whatever reason, of this Agreement.

ARTICLE V

Independent Consultant Relationship

It is expressly acknowledged by the parties hereto that Consultant is an
independent contractor.  Nothing contained herein or otherwise shall be
construed in such manner as to create the relationship of employer/employee
between Consultant and ARI.  ARI acknowledges that Consultant’s duties under
this Agreement do not constitute the only requirement upon the time of
Consultant, that Consultant will be free to exercise his discretion as to the
method and means of performance of the specified services and that the times and
places of the performance of Consultant’s Services hereunder shall be mutually
agreed upon by Consultant and ARI, which agreement shall not be unreasonably
withheld.  In acknowledging that he is an independent contractor, Consultant
agrees that he shall not be entitled to participate in any insurance or other
fringe benefits provided by ARI to its employees.

ARTICLE VI

Representations and Warranties of the Consultant

Consultant represents and warrants to ARI that he (i) has full power and right
to perform the Services hereunder and (ii) is under no obligation of contract,
confidentiality, non-competition or similar restraint relating to or restricting
his ability to perform the Services hereunder.

ARTICLE VII

Confidential Information; Return of Records; Business Ideas

7.1

Acknowledgments.  Consultant acknowledges and agrees that ARI is a publicly
traded company and that, as an integral part of its business, ARI has expended a
great deal of




5




time, money and effort to develop and maintain confidential, proprietary and
trade secret information to compete against similar businesses and maintain a
competitive marketplace advantage and that this information, if misused or
disclosed, would be harmful to ARI’s business and competitive position in the
marketplace.  Consultant further acknowledges and agrees that as a Consultant
under this Agreement, ARI provides Consultant with access to its confidential,
proprietary and trade secret information, strategies and other confidential
business information that would be of considerable value to competitive
businesses.  As a result, Consultant acknowledges and agrees that the
restrictions contained in this Article VII are reasonable, appropriate and
necessary for the protection of ARI’s confidential, proprietary and trade secret
information.

7.2

Confidentiality Obligations.  During the Consulting Period, Consultant will not
directly or indirectly use or disclose any Confidential Information or Trade
Secrets (as defined below) except in the interest and for the benefit of ARI.
 After the end, for whatever reason, of the Consulting Period, Consultant will
not directly or indirectly use or disclose any Trade Secrets.  For a period of
two (2) years following the end, for whatever reason, of the Consulting Period,
Consultant will not directly or indirectly use or disclose any Confidential
Information.  Consultant further agrees not to use or disclose at any time
information received by ARI from others except in accordance with ARI’s
contractual or other legal obligations; ARI’s customers and suppliers are third
party beneficiaries of this promise.  Consultant further acknowledges and agrees
that if he commences his engagement as a consultant under this Agreement and
subsequently revokes the Release contained in Exhibit A, his obligations under
this Article VII shall remain in full force and effect.

7.3

Definitions.  The defined terms used in this Article VII shall have that meaning
set forth in Section 4.2 of the Employment Agreement.

7.4

Return of Records.  Following the Consulting Period, or upon request by ARI at
any time, Consultant shall immediately return to ARI all documents, records, and
materials belonging and/or relating to ARI, and all copies of all such
materials.  Following the Consulting Period, or upon request by ARI at any time,
Consultant further agrees to destroy such records maintained by Consultant on
Consultant’s own computer equipment and to make available Consultant’s personal
computer equipment for inspection by ARI or its agent, at reasonable times and
at ARI expense upon ARI request, to ensure that adequate measures have been
taken to destroy such records on Consultant’s computer equipment.

7.5

Business Ideas.

(a)

Assignment.  ARI will own, and Consultant hereby assigns to ARI and agrees to
assign to ARI, all rights in all Business Ideas which Consultant originates or
develops whether alone or working with others while Consultant is engaged by ARI
during the Consulting Period.  All Business Ideas which are or form the basis
for copyrightable works are hereby assigned to ARI and/or shall be assigned to
ARI or shall be considered “works for hire” as that term is defined by United
States copyright law.

(b)

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets,




6




discoveries, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Consultant originates or
develops, either alone or jointly with others, while Consultant is engaged by
ARI during the Consulting Period and which are: (i) related to any business
known to Consultant to be engaged in or contemplated by ARI; (ii) originated or
developed during Consultant’s consulting hours for ARI during the Consulting
Period; or (iii) originated or developed in whole or in substantial part using
materials, labor, facilities or equipment furnished by ARI.

(c)

Disclosure.  At any time during or after his engagement by ARI as a consultant
under this Agreement, Consultant will promptly disclose all Business Ideas to
the Board.

(d)

Execution of Documentation.  Consultant, at any time during or after his
engagement by ARI as a consultant under this Agreement, will promptly execute
all documents which ARI may reasonably require to perfect its patent, copyright
and other rights to such Business Ideas throughout the world.

ARTICLE VIII

Post-Employment Obligations

8.1

Surviving Post-Employment Obligations.  Consultant acknowledges and agrees that
his obligations under Articles IV, V, VI and VII of the Employment Agreement
shall survive the separation of Consultant’s employment with ARI and remain in
full force and effect following the Separation Date.  Consultant further
acknowledges and agrees that if he commences his engagement as a consultant
under this Agreement and subsequently revokes the Release contained in Exhibit
A, his obligations under this Section 8.1 shall remain in full force and effect.

8.2

Non-Disparagement.

(a)

Consultant agrees not to engage at any time in any form of conduct or make any
statements or representations, or direct any other person or entity to engage in
any conduct or make any statements or representations, that disparage, criticize
or otherwise impair the reputation of ARI or any of the Released Parties (as
defined in Exhibit A).  Nothing contained in this Section 8.2(a) shall preclude
Consultant from providing truthful testimony pursuant to subpoena or other legal
process or from truthfully communicating with investors, securities regulators,
government agencies or others with a reasonable need to know, concerning
Consultant’s employment with ARI, separation from such employment and consulting
relationship with ARI.

(b)

ARI agrees to cause its directors and officers not to engage at any time during
their employment by or service to ARI in any form of conduct or make any
statements or representations, or direct any other person or entity to engage in
any conduct or make any statements or representations, that disparage or
otherwise impair Consultant’s reputation.  Nothing contained in this Section
8.2(b) shall preclude any party or other individual, including without
limitation those listed above, from providing truthful testimony pursuant to
subpoena or other legal process or from truthfully




7




communicating with investors, securities regulators, government agencies or
others with a reasonable need to know, concerning Consultant’s employment with
ARI, separation from such employment and consulting relationship with ARI.

(c)

Nothing in this Section 8.2 shall be construed to limit the rights of either
party to provide truthful testimony in any litigation that may arise between the
parties to this Agreement.

8.3

Stock Options.  Any stock options granted to Consultant during his employment by
the Company shall be governed by the terms of the stock option agreements and/or
plans applicable to such stock options.

ARTICLE IX

Miscellaneous

9.1

Recitals.  The recitals to this Agreement are hereby incorporated herein by this
reference.

9.2

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of Wisconsin, without regard to the principles of conflicts of law
thereunder.

9.3

Entire Agreement; Amendment.  This Agreement contains the entire agreement
between the parties with respect to the provision of consulting services by
Consultant to ARI, and supersedes all prior and contemporaneous representations,
promises, agreements and understandings, whether oral or written, between the
parties (including the Employment Agreement); provided, however, that this
Section 9.3 does not apply to the Stock Option Agreement or to Articles IV
through VII of the Employment Agreement or any other confidentiality or
restrictive covenant obligations which Consultant owes to ARI which shall remain
in full force and effect.  This Agreement may not be modified, amended,
terminated or waived, in whole or in part, except by a written instrument signed
by each of the parties hereto.

9.4

Notices.  All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered to be given and received
in all respects when hand delivered, one (1) business day after sent by prepaid
express or courier delivery service, when sent by facsimile transmission
actually received by the receiving equipment, or three (3) days after deposited
in the United States mail, certified mail, postage prepaid, return receipt
requested (provided that if there is a general delay in mail delivery when the
notice is mailed due to terrorism or other unusual circumstances, then the
notice shall be considered to be given hereunder when it is actually received by
the addressee), in each case addressed as follows, or to such other address as
shall be designated by notice duly given:

If to ARI:

ARI Network Services, Inc.

11425 West Lake Park Drive

Milwaukee, WI  53224-3025

Fax: +1 (414) 973-4618  

Attn: Chairman of the Board




8







If to the Consultant:

Kenneth S. Folberg

1387 Keup Road

Grafton, WI  53024




or such other address as either party shall request for itself by a notice given
pursuant to this Section 9.4.

9.5

Assignment.  This Agreement is binding upon and shall inure to the benefit of
the successors and assigns of ARI and may be assigned by ARI without the consent
of Consultant.  This Agreement may not be assigned by Consultant without ARI’s
prior written consent.

9.6

Severability.  The obligations imposed by this Agreement are severable and
should be construed independently of each other.  The invalidity of one
provision shall not affect the validity of any other provision.

9.7

Waiver.  No waiver of any of the provisions of this Agreement shall constitute a
waiver of any other provision, nor shall such waiver constitute a continuing
waiver unless expressly provided.

9.8

Neutral Construction.  The language used in this Agreement shall be deemed to be
the language chosen by both of the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against either
party.

9.9

Captions.  The section headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision hereof.

9.10

Counterparts; Facsimile.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed by facsimile copy
with the same binding effect as the original.

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute this Agreement as of the day and year
first above written.

COMPANY:




ARI NETWORK SERVICES, INC.







By:  /s/ Brian E. Dearing                                 

      

Brian E. Dearing

Chairman of the Board and Chief Corporate Development and Strategy Officer




9










CONSULTANT:







/s/ Kenneth S. Folberg                                  

Kenneth S. Folberg











10







EXHIBIT A

COMPLETE AND PERMANENT RELEASE







I, Kenneth S. Folberg, hereby agree to the following Complete and Permanent
Release (“Release”).  I understand that, in order for the attached Separation
and Consulting Agreement to be effective, I must first sign and return this
Release to Mary Pierson, ARI Network Services, Inc. (“Company”), 11425 West Lake
Park Drive, Milwaukee, Wisconsin, 53224-3025.  I understand that the signed
Release must be received by the Company on or before 5:00 p.m. Central time on
the 22nd calendar date following my receipt of this Release.

1.

General Release of Claims.

I hereby release the Company from any and all claims I have against the Company.

2.

Claims to Which Release Applies.

This Release applies both to claims which are now known or are later discovered.
  However, this Release does not apply to any claims that may arise after the
date I execute the Release.  Nor does this Release apply to any claims which may
not be released under applicable law.

3.

Claims Released Include Age Discrimination Claims

The claims released include, but are not limited to, (1) claims arising under
the Age Discrimination in Employment Act, as amended (29 U.S.C. Section 621 et
seq.), (2) claims arising out of or relating in any way to my employment or
other relationship with the Company (including, without limitation, claims
arising out of or relating in any way to the July 28, 2008 Employment Agreement
between the Company and me) and (3) claims arising under any other federal,
state or local law, regulation, ordinance or order that regulates such
independent contractor or other relationship with the Company.

4.

Release Covers Claims Against Related Parties.

For purposes of this release, the term “Company” includes ARI Network Services,
Inc. and any of its present, former and future owners, parents, affiliates and
subsidiaries, and its and their directors, officers, shareholders, members,
partners, employees, agents, insurers, servants, representatives, predecessors,
successors, and assigns (collectively, “Released Parties”).  Therefore, the
claims released include claims I have against any such persons or entities.

5.

The Terms “Claims” and “Release” are Construed Broadly.

As used in this release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action (whether
arising in law or equity),” “damages,” “demands,” “obligations,” “grievances”
and “liabilities” of any kind or character.  Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.”














6.

Release Binding on Consultant and Related Parties.

This release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors,
and assigns.

7.

Additional Consideration.

I have executed this Release in consideration for the benefits provided to me in
the attached Separation and Consulting Agreement.  I acknowledge that such
benefits represent consideration in addition to anything of value that I am
otherwise entitled to receive from the Company and that I am not entitled to
such benefits unless I execute and do not revoke this Release.  Such benefits
are sufficient to support this Release.

8.

All Representations in Documents.

In entering into this Release, I acknowledge that I have not relied on any
verbal or written representations by any Company representative other than those
explicitly set forth in this Release and the attached Separation and Consulting
Agreement.  I agree that I am not entitled to any other benefits except those
described in this Release and the attached Separation and Consulting Agreement.

9.

Opportunity to Consider this Release; Consultation with Attorney.

I have read this Release and fully understand its terms.  I have been offered at
least 21 calendar days to consider its terms.  I have been (and am again hereby)
advised in writing to consult with an attorney before signing this Release.

10.

Voluntary Agreement.

I have entered into this Release knowingly and voluntarily and understand that
its terms are binding on me.

11.

Partial Invalidity of Release.

If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.

12.

Headings.

The headings and subheadings in this Release are inserted for convenience and
reference only and are not to be used in construing the Release.

13.

Applicable Law.

Wisconsin law will apply in connection with any dispute or proceeding concerning
this Release.





2







14.

Benefit Waiver.

I agree to waive and give up any benefit conferred on me by any order or
judgment issued in connection with any proceeding filed against the Company (as
defined in Paragraph 4, above) regarding any claim released in this Release.

15.

Seven-Day Revocation Period.

I understand that I have a period of seven (7) calendar days following the date
I sign this Release to revoke this Release by giving written notice of such
revocation to Mary Pierson, ARI Network Services, Inc., 11425 West Lake Park
Drive, Milwaukee, Wisconsin, 53224-3025.  This Release will be binding and
effective upon the expiration of this seven-day period if I do not revoke, but
not before.  If I revoke this Release prior to the expiration of this seven-day
period, I agree that all rights and claims of the parties which would have
existed but for the acceptance of this Release’s terms, shall be restored and
that the attached Separation and Consulting Agreement shall not become effective
and shall be null and void; provided, however, that Article VII and Section 8.1
of the Separation and Consulting Agreement shall remain in full force and effect
should I choose to revoke my acceptance of this Release.




EXECUTED THIS 16TH DAY OF JUNE, 2009.







/s/ Kenneth S. Folberg                              

Kenneth S. Folberg








3





